Dear Mr. Cousin:
We received your request for an opinion on behalf of the Iberia Parish Airport Authority.  You inquire as to the applicability of Louisiana's Public Bid Law to La. R.S. 2:135.1 O.  Subsection O provides as follows:
 Notwithstanding any provisions of law to the contrary, airport districts, airport authorities, airport sponsors, and other political subdivisions which establish or operate airports or landing fields or which acquire or set apart immovable property for such purposes may lease lands of which they have title, custody, or possession on a share basis for the agricultural purpose of planting, cultivating, growing, and harvesting any agricultural crops with the terms, conditions, fees, and rentals in such lease to be agreed upon the lessor and the agricultural tenant provided such agreement is commensurate with agricultural standards within the geographic area.  (Emphasis added)
You correctly indicate in your request that this subsection does not expressly state that an agricultural lease may be awarded without advertising or competitive bidding as is stated in other sections of the statute. La. R.S. 2:135.1 A(3) provides that all leases of land, improvements or equipment, except as hereinafter provided, shall be by public bid.  Although this seems to indicate that the lease would have to be by public bid, subsection O specifically provides, notwithstanding any provisions of law tothe contrary.  Thus, it is our opinion that La. R.S. 2:135.1 O does not require that the lease of  airport property for agricultural purposes be by public bid.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv